Citation Nr: 0308228	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  00-24 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from December 1986 to December 
1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.

The Board is undertaking additional development with respect 
to the claim for service connection for a low back disability 
on a de novo basis, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.  


FINDINGS OF FACT

1. The veteran's hypertension is controlled with medication 
and is manifested by diastolic readings of predominantly less 
than 110 and systolic readings of predominantly less than 
200.

2.  In an unappealed January 1998 rating decision, the RO 
found new and material evidence had not been received to 
reopen a claim of service connection for a low back 
disability.

3.  Evidence received subsequent to the RO's January 1998 
decision not to reopen a claim for service connection for a 
low back disability includes evidence which is neither 
cumulative nor redundant and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1. A rating in excess of 10 percent for hypertension is not 
warranted. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321(b), 4.2, 4.7, 4.10, 4.21, Part 4, 
Diagnostic Code 7101 (2002).

2.  The January 1998 denial of entitlement to service 
connection for a low back disability is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302. 20.1103 
(2002).

3.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) was passed during the pendency 
of the veteran's claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  The VCAA identifies and describes 
duties on the part of the VA to notify the claimant of the 
evidence needed to substantiate a claim, and to help a 
claimant obtain that evidence.  Id.  These duties have been 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
and 3.326 (2002).  These statutory and regulatory changes are 
liberalizing and are applicable to this appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there are no further actions 
that should be undertaken to comply with the provisions of 
the Act or implementing regulations.  In this case, the RO 
has obtained the veteran's service medical records, VA 
treatment reports, private treatment reports, and VA 
examinations.  Probative evidence, not included in the file, 
has not been identified.  The Board is unaware of any such 
evidence, and finds that all probative evidence has been 
obtained, to include VA examinations.  There is no identified 
probative evidence which remains outstanding.  

The RO sent the veteran a letter in June 2001 in which he was 
notified of the evidence necessary to substantiate his 
claims, as well as VA development activity.  Specifically, he 
was advised that if there was other medical evidence that he 
would like the RO to consider, he should notify the RO and 
every reasonable effort would be made to obtain the evidence.  
A November 2000 statement of the case and a November 2002 
supplemental statement of the case set out the applicable 
laws and regulations.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In sum, the Board finds that VA has complied 
with the notice and duty-to-assist provisions of VCAA.

Hypertension

Factual Background

In an April 1990 rating decision, the RO granted service 
connection for hypertension and granted a 10 percent 
evaluation.  That evaluation has remained in effect to the 
present time.

In March 2000, the veteran claimed that his hypertension had 
increased in severity and should receive a higher evaluation.

A December 2000 VA outpatient treatment record indicates a 
blood pressure reading of 122/86

VA outpatient treatment records indicate blood pressure 
readings, including that of various readings of 138/90, 
129/88, 142/93, 139/ 87, 137/87, 145/78, 137/102, and 138/95 
during January 2000, and 142/92 in February 2000. 

At a May 2000 VA examination, the veteran stated that he was 
currently on medication for control of his hypertension.  He 
denied any cardiac complications or hospitalizations.  The 
examiner noted that the veteran had had an unremarkable 
electrocardiogram in January 2000.  A blood pressure reading 
of 140/90 was recorded.  Examination of the heart revealed 
regular rate and rhythm without murmurs, gallops or rubs.  
There was no edema and there were good distal pulses.  The 
impression was hypertension with no noted complications 
related to the hypertension.

May 2000 VA outpatient treatment records indicate blood 
pressure readings of 140/90 and 124/88.

An August 2000 VA outpatient treatment record indicates a 
blood pressure reading of 142/90.

VA outpatient treatment records indicate blood pressure 
readings of 126/90 in April 2001, 116/82 in August 2001, and 
130/90 in December 2001. 

On VA examination in December 2001, a blood pressure reading 
of 150/92 was recorded.

Analysis

Under the laws administered by VA, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
the evidence of record pertaining to the veteran's medical 
history. The Board has found nothing in the historical record 
which would lead to the conclusion that the current evidence 
of record is not adequate for rating purposes. Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical history and findings pertaining to his 
disability.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. When after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding the degree of disability such doubt will be 
resolved in favor of the claimant. 38 C.F.R. § 4.3.

Service connection is in effect for hypertension, currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.104, 
including Diagnostic Code 7101 (2002).

In accordance with the criteria set forth in 38 C.F.R. § 
4.104, Diagnostic Code 7101 (2002), a 10 percent rating is 
warranted if hypertension is manifested by diastolic blood 
pressure predominantly 100 or more, or if the systolic 
pressure is predominantly 160 or more.  A 10 percent rating 
is also warranted if the condition requires continuous 
medication for control, and there is a history of diastolic 
pressure predominantly 100 or more.

A 20 percent rating is warranted if the diastolic pressure is 
predominantly 110 or more, or if the systolic pressure is 
predominantly 200 or more.

A 40 percent rating is warranted if the diastolic pressure is 
predominantly 120 or more, and a 60 percent rating is 
warranted if the diastolic pressure is predominantly 130 or 
more.

The Board finds that the medical records show that the 
veteran has diastolic blood pressure readings predominantly 
less than 110 and systolic readings predominantly less than 
200.  Further, the demonstrated symptomatology does not 
otherwise show that a higher evaluation is demonstrated or 
approximated. Accordingly, the preponderance of the evidence 
is against any higher evaluation. Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application. 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

There is no competent evidence of record which indicates that 
the veteran's hypertension has caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996).

Low Back Disability

Factual Background

A review of the veteran's service medical records reveals 
that on report of medical history prior to enlistment 
examination, it was noted that the veteran had a slipped disk 
in his back in 1979.  It was stated that at the time of the 
accident, the veteran saw a chiropractor for two weeks and 
that he did not receive any medication.  The enlistment 
examination was negative for any findings, treatment, or 
diagnoses of a low back disorder.  The service medical 
records document that the veteran seen on several occasions 
during service for complaints of low back pain.  October 1987 
and August 1988 x-rays of the lumbosacral spine were normal.    

The veteran underwent a VA examination in February 1990 in 
which he was diagnosed with lumbar muscle strain.  An x-ray 
examination of the lumbosacral spine was normal.

In an April 1990 rating decision, the RO denied service 
connection for a low back disability on the basis that a low 
back disability existed prior to service and there was no 
evidence of aggravation during service.  The veteran did not 
perfect a timely appeal.

In March 1997, the veteran requested that his claim for 
service connection for a low back disability be reopened.  

In support of his claim to reopen, the veteran submitted 
private treatment records dated from March to June 1993 
showing treatment from a chiropractor for his low back.

In a January 1998 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim of service connection for a low back disability.  The 
veteran was notified of the RO's decision and of his 
appellate rights in a letter dated in February 1998, but he 
did not file a timely appeal.

In August 1999 the veteran requested that his claim for 
service connection for a low back disability be reopened.

In support of his claim to reopen, the veteran submitted VA 
outpatient treatment records.

In an August 1999 VA outpatient treatment record, the veteran 
complained of chronic low back pain which he stated was a 
result of a lifting injury during active duty.  The 
impression was chronic low back pain with instability and no 
radiculopathy.

In a June 2000 VA outpatient treatment record, the veteran 
was diagnosed with chronic low back pain with degenerative 
changes.  The veteran gave a history of inservice injury to 
his low back.  The examiner stated that from the veteran's 
history, this was a service connected condition and should be 
compensated.

In a September 2000 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen a 
claim of service connection for a low back disability.  The 
veteran filed a timely appeal.

VA outpatient treatment records dated from December 2000 to 
April 2001 document ongoing complaints of low back pain.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West Supp. 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

As noted above, in a January 1998 rating decision, the RO 
denied entitlement to service connection for a low back 
disability on the basis that new and material evidence had 
not been found.  The veteran was notified of the 
determination and did not perfect a timely appeal.  Absent 
the filing of a timely appeal a rating determination is 
final.  38 U.S.C.A. § 7105.  If, however, new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108.

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
also is not "material," in the sense that, when considered 
by itself or in connection with evidence previously 
assembled, it is not so significant that it must be 
considered in order to fairly decide the merits of the claim, 
the claim to reopen fails on that basis and the inquiry ends.  
38 C.F.R. § 3.156.  If the evidence is determined to be both 
new and material, VA reopens the claim and evaluates the 
merits after ensuring that the duty to assist has been 
fulfilled.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the most recent 
previously disallowed claim on any basis in order to 
determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Since the January 1998 denial of new and material evidence to 
reopen the claim for service connection a low back 
disability, pertinent evidence associated with the claims 
file consists of VA outpatient treatment records dated in 
August 1999 and June 2000.  
 
At the time of the January 1998 RO denial, there was no 
evidence that any current low back disability was of service 
origin. Additional evidence consisting of VA outpatient 
treatment reports dated in August 1999 and June 2000 show 
that the veteran has been diagnosed with chronic low back 
pain with degenerative changes.  The June 2000 VA treatment 
report contains a statement by the examiner that the 
veteran's low back condition is service connected.  This 
evidence is clearly new in that it was not previously of 
record.  In addition, it obviously bears directly and 
substantially on the question before the Board, that is, 
whether the veteran has a low back disability that is related 
to service.  This evidence is of such significance that it 
must be considered in order to adjudicate the claim fairly.  
The Board finds, accordingly, that the additional evidence, 
when considered in conjunction with the record as a whole, is 
new and material, warranting reopening of the claim for 
service connection for a low back disability.
 

ORDER

An increased evaluation for hypertension is denied.

New and material evidence has been submitted to reopen a 
claim for service connection for low back disability.  To 
this extent, the appeal is granted.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

